Citation Nr: 1603861	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from April 18, 2005 to May 9, 2011, and in excess of 50 percent since May 10, 2011 for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. It was last before the Board in October 2014, when the Board remanded the claim for a higher rating for pes planus and granted service connection for a right hip and leg condition secondary to the pes planus. See October 2014 Board Decision.

In a May 2015 rating decision, the RO granted a 50 percent disability rating for the Veteran's service-connected pes planus, effective May 10, 2011. This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bilateral pes planus remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. Prior to August 23, 2010, the Veteran's service-connected pes planus was manifest by moderate symptoms bilaterally.

2. As of August 23, 2010, the Veteran's service-connected pes planus was manifest by pronounced symptoms bilaterally.



CONCLUSIONS OF LAW

1. Prior to August 23, 2010, the criteria for a disability rating in excess of 10 percent for bilateral pes planus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 5276 (2015).

2. As of August 23, 2010, the criteria for a 50 percent disability rating for bilateral pes planus are met, subject to application of the amputation rule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.68, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An August 2005 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of his service-connected bilateral pes planus. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file and all pertinent medical evidence, conducted physical examinations, and clearly indicated the Veteran's present level of physical disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The VA examination reports are adequate to determine the issue on appeal. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The RO assigned the Veteran's bilateral pes planus a 10 percent disability rating from April 18, 2005 to May 9, 2011, and a 50 percent disability rating since May 10, 2011 under DC 5276 (flatfoot). 38 C.F.R. § 4.71a.

Under DC 5276, for acquired flatfoot which is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted. When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted when it is bilateral. When it is pronounced; with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted when it is bilateral.

In addition, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. Nevertheless, the Board will address the appropriate rating under the relevant DC, understanding that application of the amputation rule will limit the total combined evaluation.

In October 2005, the Veteran reported to a VA examiner that he had flare-ups of foot joint disease, no limitations on standing, he was able to walk one to three miles, and elevating his feet partially relieved his symptoms. Physical examination showed moderate decreased dorsiflexion and crepitus at the right first metatarsophalangeal joint (MPJ). A palpable mass consistent with hypertrophic bone formation was also noted in the same area. There was tenderness at the right first metatarsophalangeal joint MPJ and the bilateral plantar heels that was mild in severity. The examiner noted the Veteran's gait was not normal due to the decreased flexion of his right first MPJ with abduction of the right foot, there was evidence of abnormal weight bearing based on shoe-wear pattern on the right shoe. X-rays were performed and the examiner diagnosed plantar fasciitis and hallux limitus, noting the hallux limitus caused moderate effects on ability to exercise and play sports.

Private podiatry treatment records from February 2007 reflected complaints of pain in the big toe, ball of foot, and medial arch, worse in the right foot than the left, with activity. A strong anti-inflammatory medication was prescribed, and custom-made shoe inserts were recommended. At a follow-up appointment a week later, the Veteran reported very minimal, slight improvement. The podiatrist noted the Veteran "seem[ed] more focused on pursuing a heightened disability rather than true improvement." The podiatrist further noted that he thought custom-made orthotics would provide a significant amount of relief.

In March 2007 during a general medical examination, the Veteran reported he could only walk a half mile but could stand for two hours. The examiner noted he had an antalgic gait and did not use assistive devices.

In April 2007, private podiatry notes showed the Veteran reported the same complaints and had not pursued any of the recommended treatments. A private letter from the podiatrist noted the Veteran had mild pes planus bilaterally and normal muscle strength, with some weakness and inability to dorsiflex and plantar flex his right great toe completely. He noted there was x-ray evidence of right foot hallux limitus rigidus, including a likely fracture fragment that was completely disarticulated and was likely due to the advanced stage of the hallux limitus rigidus. X-rays showed limited range of motion of that joint, thus increasing the demands of the adjacent MPJs. The podiatrist noted the Veteran had an antalgic gait on the right side, demonstrating signs of a very abducted gait secondary to the bilateral hallux limitus rigidus.

The podiatry letter also noted the Veteran had recent trouble with bilateral plantar fasciitis through the medial bands and middle bands and occasional shooting pains. He reported anti-inflammatory treatments and foot supports provided minimal to no relief, and he had extreme difficulty performing any activity that required weight bearing for an extended period of time.

In November 2008, a letter from a private family practice physician reported pain in the great toe and dorsum of the foot, and that the Veteran had tried orthotics but stated they actually seemed to increase his pain. The doctor noted that the Veteran had mild degenerative changes of the MP joint of his right great toe and mild pes planus of both feet. No other deformity or swelling was noted. X-rays showed osteoarthritic spurring of the MP joint of the right great toe.

The Veteran also submitted a March 2009 letter from a private podiatric physician and surgeon. The doctor noted normal muscle strength testing for dorsiflexion, plantar flexion, inversion, and eversion. He reported approximately 55 degrees range of motion at the left first MPJ and significant decreased motion on the right first MJP of approximately 10 degrees. He noted a form, palpable mass along the dorsomedial aspect of the first MPJ consistent with degenerative arthritis. The doctor noted that the Veteran reported orthotics did not resolve his symptoms and he felt better without them, but noted there was abnormal wear on the Veteran's shoe, likely as a result of mechanical changes surrounding his first MPJ and the right rear foot. After x-ray review, the assessment was hallux limitus with degenerative changes of the right first MPJ, infracalcaneal heel spur with mild bilateral plantar fasciitis, and minor limb length discrepancy with left rear foot varus. After reviewing the VA disability criteria the Veteran provided, the doctor noted there did not appear to be any extreme tenderness or pain on range of motion or palpation; significant muscle spasm or neurological disorder with stance or gait; marked deformity, swelling, or tendonitis; or hyperkeratotic skin lesions as a result of abnormal mechanical wear. The doctor did note signs of pronation on stance and on ambulation, which again the Veteran reported was not alleviated by arch supports or shoe inserts. The doctor stated this corresponded to a 10-percent disability rating based on the information the Veteran provided.

In a statement received April 2009, the Veteran reported the pain in "both feet and legs [was] much worse," and that once or twice a year he had to use a cane for a few days at a time. He stated that normal walking brought on pain, particularly in his right foot, right leg and right hip, and that the bottoms of his feet were sensitive.

In October 2009, the Veteran told a VA examiner his treatment included taking pain medication and doing pool exercises, with partial effectiveness in relieving symptoms. He complained of pain in the plantar arch while standing and walking; swelling in the ankle while standing, walking, and at rest; and stiffness in the plantar arch while standing, walking, and at rest. The examiner indicated there were no flare-ups of foot and joint disease, but that the Veteran was unable to stand for more than a few minutes and could walk a quarter of a mile. He used a cane for his hip and foot. Physical examination showed painful motion and tenderness at the left first MPJ, and weakness in plantarflexion, dorsiflexion, and eversion on the left foot only. The examiner noted the Veteran's gait had poor propulsion. After reviews of x-rays, the diagnoses were right foot hallux rigidus and bilateral pes planus with hallux valgus. The foot condition caused mild problems with chores, shopping, recreation, and traveling, and prevented the Veteran from exercising and playing sports.

August 2010 private medical records indicate the Veteran had a markedly abnormal gait with a wide-based gait and an antalgic component involving his right foot. In September 2010, his podiatrist noted that he had a pronated foot structure that appeared worse with weight bearing and ambulation, with considerable degeneration at the first MPJ with dorsal spurring and loss of motion, greater on the right side than the left. The podiatrist also noted the Veteran had a tight Achilles and plantar fascia bilaterally, and noted the Veteran's leg length discrepancy, describing the right leg as functionally longer than the left. October 2010 records noted the Veteran had "extreme" pes planus, diffuse plantar metatarsalgia with palpation, and diffuse minimal plantar fascial tenderness. The recommendation was continued decreased weight bearing and anti-inflammatory medication, avoiding excessive standing and ambulating, and use of a straight cane.

In April 2011, an orthopedic surgeon noted the Veteran complained of left great toe stiffness and pain, and had used a variety of orthotics and shoe modifications in the past with limited success, but that anti-inflammatories helped a bit. On physical examination, the doctor noted the Veteran's arches were a bit flat and pronated, that he had diminished push off with his great toes, and his gait was nonantalgic. There was right greater than left first MPJ tenderness and stiffness and very mild hallux valgus bilaterally. After imaging studies, the doctor noted right greater left hallux rigidus and first MPJ degenerative joint disease.

In April 2013, a private podiatry consultant noted the Veteran had pes planus, limb length inequality with the right leg longer than the left, and right great toe hallux limitus, which contributed to altering his gait.

In April 2015, the Veteran told a VA examiner he had pain in his bilateral feet and bilateral bunions with more pain in the right foot. He reported his right great toe never stopped aching and both feet were painful with standing and walking. He stated he used a cane approximately one day each month when he had increased pain, and took pain medication for pain. He reported he tried multiple types of arch supports but that they increased his pain. He denied having flare-ups that impacted the function of his foot, but stated he could only stand for five to ten minutes at a time and walk less than 1/8 mile. He examiner indicated he had the following symptoms bilaterally: pain on use feet, pain on manipulation, swelling on use, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of both feet, marked pronation, weight-bearing line falling over or medial to the great toe, and "inward" bowing of the Achilles tendon. The examiner noted tenderness of the plantar surfaces of the feet and marked pronation were improved by orthopedic shoes or appliances. The examiner also indicated the Veteran did not have characteristic callouses or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot. He had mild or moderate symptoms of hallux valgus, pain on weight bearing bilaterally, disturbance of locomotion on the right, and bilateral lack of endurance.

Prior to August 23, 2010, the evidence does not approximate findings for a disability rating in excess of 10 percent. The medical evidence prior to that date predominantly described the Veteran's symptoms as "mild." See October 2005 VA Examination Report (noting mild tenderness at the right first MPJ and the bilateral plantar heels); April 2007 Private Letter (noting mild pes planus bilaterally); November 2008 Private Letter (noting mild degenerative changes of the MP joint of his right great toe and mild pes planus of both feet); March 2009 Private Letter (stating the Veteran met the criteria for a 10 percent disability rating); and October 2009 VA Examination Report (not indicating objective evidence of marked deformity or characteristic callosities).

As of August 23, 2010, while many of the Veteran's symptoms have not approximated particulars for 50 percent disability rating, the medical records indicate his bilateral foot disability was pronounced at that time. This is evidenced by August 2010 and October 2010 treatment records noting markedly abnormal gait and "extreme" pes planus.

A disability rating higher than 50 percent is not warranted, as 50 percent is the highest schedular rating available under the VA's Schedule for Rating Disabilities. 38 C.F.R. § 4.71a, DC 5276.

Thus, the Board finds that prior to August 23, 2010, a rating higher than 10 percent for service-connected bilateral pes planus is not warranted, but that the Veteran is entitled to a 50 percent rating as of August 23, 2010, subject to application of the amputation rule.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected bilateral pes planus should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral pes planus and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's bilateral pes planus is manifested mainly by pain, including with walking and standing, and altered gait. The Veteran has not reported any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. § 4.71a, DC 5276; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for bilateral pes planus is denied prior to August 23, 2010.

A disability rating of 50 percent for bilateral pes planus is granted as of August 23, 2010, subject to application of the amputation rule.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


